Citation Nr: 1642521	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-39 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to June 4, 2014, and in excess of 20 thereafter, for bilateral hearing loss.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1958 to July 1960.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2015.  This matter was originally on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 4, 2014, the Veteran's bilateral hearing loss was manifested by Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.

2.  From June 4, 2014, at its worst, the Veteran's bilateral hearing loss has been manifested by Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2014, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

2.  From June 4, 2014, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's June 2015 Remand, the Appeals Management Center (AMC) asked the Veteran if he had received any medical treatment for hearing loss that was not evidenced by the current record, scheduled the Veteran for a VA audiological examination, readjudicated the Veteran's claim, issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of disability evaluation following an award of service connection for tinnitus.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been evaluated as 10 percent disabling prior to June 4, 2014 and 20 percent disabling since June 4, 2014, pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87 (2015).

In December 2013, the Veteran underwent a VA audiological evaluation at which time he reported that without his VA issued hearing aids that he wears binaurally, it was a very quiet world.  The Veteran also reported difficulty understanding what is said unless the speaker really speaks up as well as difficulty hearing on the telephone.  

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
65
70
LEFT
45
50
60
65
70

The average pure tone threshold for the right ear was 62.5 decibels, and speech recognition in the right ear was 80 percent.  The average pure tone threshold for the left ear was 61.26 decibels, and speech recognition in the left ear was 76 percent.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of IV for both ears.  Level IV hearing acuity in both ears equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2015).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b) (2015). 

On September 25, 2014, VA received from the Veteran a June 4, 2014 private audiological evaluation at which time pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
70
70
LEFT
55
55
65
70
85

The average pure tone threshold for the right ear was 62.5 decibels, and the average pure tone threshold for the left ear was 68.75 decibels.  There is no indication whether discrimination scores are the result of controlled speech discrimination test (Maryland CNC test).  However, it is clear that the Veteran's left ear hearing loss had worsened.  Utilizing the alternative rating scheme for exceptional patterns of hearing impairment in the left ear and the values from the December 2013 VA examination for the right ear, the Veteran received numeric designations of IV in the right ear and V in the left ear.  Level IV hearing acuity in the right ear and Level V in the left ear equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

The Board notes that the AMC granted a 20 percent evaluation based on the June 2014 audiological report.  

In July 2015, the Veteran underwent a VA audiological evaluation at which time he reported that the situation of greatest difficulty was hearing his congregation members when they speak from a distance (25-30 feet).  He also noted difficulty hearing in the presence of background noise and often needing repetition when his wife spoke.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
70
70
65
LEFT
60
55
65
75
70

The average pure tone threshold for the right ear was 64 decibels, and speech recognition in the right ear was 80 percent.  The average pure tone threshold for the left ear was 66 decibels, and speech recognition in the left ear was 66 percent.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of IV in the right ear and VII in the left ear.  Level IV hearing acuity in the right ear and Level VII in the left ear equates to a 20 percent evaluation.  38 C.F.R. § 4.85, Table VII.  Even utilizing the alternative rating scheme for exceptional patterns of hearing impairment in the left ear, Table VI also results in the higher numeral.  

The evidence preponderates against findings of entitlement to an initial evaluation in excess of 10 percent prior to June 4, 2014, and entitlement to an evaluation in excess of 20 percent since June 4, 2014, for bilateral hearing loss.
 
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in December 2013 or July 2015 VA examinations.  In addition, the VA examiners did elicit information from the Veteran concerning the functional effects of his disability.  The December 2013 VA examiner noted that the Veteran reported difficulty understanding what was said unless the speaker really spoke up and difficulty hearing on the telephone.  The July 2015 VA examiner noted that the Veteran reported that the situation of greatest difficulty was hearing his congregation members when they speak from a distance (25-30 feet); hearing in the presence of background noise; and often needing repetition when his wife spoke.  

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

     
ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to June 4, 2014, and in excess of 20 percent thereafter, for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


